Title: From John Adams to Samuel Dexter, 16 August 1800
From: Adams, John
To: Dexter, Samuel



Dear Sir
Quincy Aug 16th 1800

Last night I received your favor of the 7 & it has given me much concern The Court Martial or some of them should have given a hint, if they suspected insanity. Lt Colo. Hamtramcks opinion has so much weight, that I am very glad you resolved to postpone acting upon the warrant, untill you could hear father. I now not only pray you to suspend the execution, but to cancel the warrant. Let the man remain under arrest for the present. To pardon him immediately might injure the service.
With great regard &c
